DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-8 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuyama et al. (7,250,320) 
Regarding claim 2, Okuyama et al. teach in figure 15 and related text a structure comprising: 
a substrate layer 1; 
an array of posts 19 (and the un-numbered wider posts located in-between element 19) protruding from the substrate layer; 

a corresponding array of laterally separate micro devices 17/18 on the bonding layer on top of the array of posts 19, 
wherein each micro device includes a bottom surface that is wider than a corresponding post top surface directly underneath the micro device.
Okuyama et al. do not explicitly state that the bonding layer comprising a metal or metal alloy.
Okuyama et al. teach in figure 15 and related text that the bonding layer is a wiring layer.It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the bonding layer comprising a metal or metal alloy, in the device of Okuyama et al. in order to improve the conductivity of the device since it is well-known in the art that wiring comprises metal and metal has higher conductivity than polysilicon.

Regarding claim 3, the claimed limitations of “the array of posts and the substrate layer are integrally formed from a single piece of material”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.

Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the single piece of material to comprise a polymer material, in the devices of Okuyama et al. and Hata et al. in order to improve better insulation to the device.

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form each of the micro devices of 1 - 100 microns scale, in the devices of Okuyama et al. and Hata et al. in order to reduce the size of the device.

Regarding claim 7, Okuyama et al. teach in figure 14 and related text that each micro device includes a metallization layer 19 between a micro p-n diode layer and a corresponding post.  Regarding Hata et al.’s device it would have been obvious to include for each micro device a metallization layer 19 etween a micro p-n diode layer and a corresponding post, in order to improve the contact resistance of the device.
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form each of the posts to a height of 0.2 -4 micon scale, in the devices of Okuyama et al. and Hata et al. in order to reduce the size of the device. 

Regarding claims 10-12, Okuyama et al. and Hata et al. teach that each metallization layer includes a bottom surface that is wider than the corresponding post top surface directly underneath the micro device and
	wherein the bottom surface of each micro device is wider than a top surface of each corresponding metallization layer, and

Regarding claim 13, Okuyama et al. and Hata et al. teach that each metallization layer is reflective to light emission.
Regarding claims 14-16, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the p-doped layer to a thickness of approximately 0.1-1 microns, and
wherein the n-doped layer has a thickness of approximately 0.1-6 microns, and
wherein the micro p-n diode layer has a thickness of less than approximately 9.3 microns in the devices of Okuyama et al. and Hata et al. in order to reduce the size of the device.
Regarding claim 17, Okuyama et al. and Hata et al. teach that each micro p-n diode layer comprises a top surface, a bottom surface, and tapered sidewalls.

Regarding claim 18, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form

Regarding claims 19-20, the claimed limitations of “a display manufactured according to a method, comprising: contacting an array of micro devices on a carrier substrate with an array of transfer heads; picking up the array of micro devices from the carrier 
	wherein: picking up the array of micro devices from the carrier substrate with the array of transfer heads comprises picking up a portion of the bonding layer attached to the array of micro devices, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of the claimed structure does not produce a structure which is different from a structure from is formed by a different process.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuyama et al. (7,250,320), as applied to the claims above, and further in view of Kang et al. (2011/0291134).Regarding claim 9, Okuyama et al. teach substantially the entire claimed structure, as applied to the claims above, except having a dielectric layer spanning the bottom .
Kang et al. teach in 1 and related text a dielectric layer 190 spanning the bottom surface of each micro device, side surfaces of each post, and over the bonding layer laterally between adjacent posts.
Kang et al. and Okuyama et al. are analogous art because they are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Okuyama et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form a dielectric layer spanning the bottom surface of each micro device, side surfaces of each post, and over the bonding layer laterally between adjacent posts, in prior art’s device in order to provide better protection to the device.

Response to Arguments
1.	Applicants argue that “As shown in Figure 15, relied upon by the Examiner the devices 17/18 are not on the n-side electrode 19 (see FIG. 5A), or posts thereof”.

1.	The citation of the of posts 19, as being the elements protruding from the substrate layer, also included the wider posts located in-between elements 19 which also protruding from the substrate layer.  Since the wider posts are not identify as 
2.	Applicants argue that the assertion “On page 6 of the Office Action it is suggested that it would have been obvious to one of ordinary skill in the art at the time of the invention to form the bonding layer of Okuyama et al. out of a metal or metal alloy in order to improve the conductivity of the device” is in error, because in “Okuyama et al. it is described that the growth mask 14 is formed of SiO2 and Si3N4, Col. 12 lines 50-51.  It is Applicant's understanding insulating materials are selected in order to not short the devices”.

2.	Applicants argument is clear.  The office action does not assert that insulating layer 14 is used as the bonding layer.  Wirings 22 and 24 are cited to teach the bonding layer.
Furthermore, Okuyama et al. teach in figure 15 and related text that the bonding layer 22, 24 is a wiring layer. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the bonding layer comprising a metal or metal alloy, in the device of Okuyama et al. in order to improve the conductivity of the device since it is well-known in the art that wiring comprises metal and metal has higher conductivity than polysilicon.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/22/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800